DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 6, filed 09 May 2022, with respect to the rejection of claim 17 under § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly-found prior art.
Park discloses an optical component having a plurality of color splitters (130) (Fig. 4), but does not explicitly disclose wherein n3 < [Symbol font/0xD6]n1n2 for a first plurality of color splitters and n3 > [Symbol font/0xD6]n1n2 for a second plurality of color splitters.
 	Sohn, however, in the same field of endeavor of color separation devices, discloses an optical component (105, Fig. 1) wherein a first plurality of color splitters (in first and third rows, splits light between red (n2) and green (n3)) is different from a second plurality of color splitters (in second and fourth rows, splits light between blue (n2) and green (n3), see Fig. 2) [0034].  Thus, given first and second dielectric parts (n1) surrounding each color splitter, the claimed condition may be met.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s optical component with the desired relationship among the indices of refraction for the purpose of improving image resolution.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0179178), hereinafter Park, in view of Sohn (US 2017/0097510), hereinafter Sohn.

Claim 17: Park discloses an optical component having a plurality of color splitters (130) (Fig. 4), each color splitter (130) comprising:
 	a first dielectric part (120) having a respective first refractive index (n1) [0048];
a first color splitter part (130a) having a respective second refractive index (n2) [0060], the first color splitter part being adjacent along a first side edge with the first dielectric part (120) (evident from Fig. 4);
a second color splitter part (130b) having a respective third refractive index (n3) [0060], where n1 < n3 < n2 [0024-0025], the first and second color splitter parts (130a/130b) being adjacent along a second side edge and having a common height H (evident since the two parts make up the color separation element 130); and
a second dielectric part (120) having the first refractive index (n1) [0048], the second dielectric part (120) and the second color splitter part (130b) being adjacent along a third side edge (evident from Fig. 4). 
 	Park discloses that n1 < n2 and n1 < n3 [0025].  Park also discloses that n2 > n3 [0024], but is silent with respect to the specific values of the first, second, and third indices of refraction and is, thus, silent with respect to the comparison of n3 and [Symbol font/0xD6]n1n2 for a first and second plurality of color splitters. 	
 	However, Applicant has not provided any criticality for n3 to be greater than or less than [Symbol font/0xD6]n1n2.  Applicant discloses only that, in one instance, spots corresponding to green and red colors are close together and, in the other instance, spots corresponding to green and blue colors are close together (P. 13, Lines 4-11). Sohn, additionally, in the same field of endeavor of color separation devices, discloses an optical component (105, Fig. 1) wherein a first plurality of color splitters (in first and third rows, splits light between red and green) is different from a second plurality of color splitters (in second and fourth rows, splits light between blue and green, see Fig. 2) [0034].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s optical component with the desired relationship among the indices of refraction for the purpose of improving image resolution.  
	
Claim 21: Park further discloses wherein, for each of the color splitters, the first color splitter part (130a) has a respective first width (W1) and the second color splitter part (130b) has a respective second width (W2) [0065], but does not explicitly disclose that a sum W + W2 of the first and second width is greater than 390nm.
 	However, Park does disclose wherein the optical component splits visible light (inherent in that it is a color separator, Abstract).  Furthermore, the Examiner takes Official notice that the wavelength range of visible light is approximately 390-700 nm.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s optical component so that the color splitter is wider than 390 nm for the purpose of ensuring that UV light does not interfere with the measurements at the image sensor.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 17 above, and further in view of Roh et al. (US 2015/0286060), hereinafter Roh.

Claim 23: Park discloses a plurality of image sensor pixels (Px2, Px3) [0060], but is silent with respect to wherein at least one of the color splitters at least partially covers two associated image sensor pixels.
Roh, however, in the same field of endeavor of color separation devices, discloses a color separation device (120, Fig. 11), wherein at least one of the color splitter parts (10, an adjacent pair of n1,n2) at least partially covers the associated sensor pixels (100B, 100R) [0078].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s device so that the color splitter parts align with, and cover, the associated sensor pixels for the purpose of allowing light beams having color components to be accurately incident upon the corresponding color pixels (Roh [0078]).

Allowable Subject Matter
Claims 1-5, 7-10, and 12-16 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 1-5, 7-10, and 12-16 are allowed for the reasons stated in the official correspondence mailed 07 February 2022.  

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896